TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00020-CV





Castle Builders, Inc., Appellant


v.


Margaret Keys and James Michael Elrod, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 93-10874-A, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





PER CURIAM


	Appellant Castle Builders, Inc., filed a motion to dismiss its appeal with prejudice
to the rights of appellant to refile same.  Further, the motion requests that all costs of court be
paid by the party incurring same, in accordance with the parties' agreement.  Appellant's motion
is granted; the appeal dismissed with prejudice; and all costs of court are taxed against the party
incurring the cost.


Before Justices Powers, Jones and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:   March 13, 1996

Do Not Publish